DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-6, 8, and 15 were amended. Claim 18 was canceled; all rejections of this claim are moot. Claims 19-20 are new. Claims 1-17 and 19-20 are pending.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(b). 
Applicant’s amendment overcomes the previous grounds of rejection of claims 15-16 under 35 USC 101 for being directed to non-statutory subject matter.
The rejection of claim 6 under 35 USC 101 for being directed to an abstract idea without significantly more is withdrawn in view of Applicant’s amendments.
The rejection of claims 1-5 and 7-17 under 35 USC 101 for being directed to an abstract idea without significantly more is maintained. New claims 19-20 are rejected under 35 USC 101 for being directed to an abstract idea without significantly more. See response to arguments.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103. However, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein.
 
Response to Arguments
35 USC 101
Applicant’s arguments filed 01/18/2021 regarding the rejection under 35 USC 101 have been fully considered, but are not persuasive. 

Applicant argues, see especially pages 7-8, that “the prediction ensemble is corrected by activating an update neuron upon the abnormal change being detected to directly change a prediction value of the prediction ensemble” is not a recitation of an abstract idea. Examiner respectfully disagrees. 

Applicant further argues, see especially pages 8-9, that the claims are eligible because they reflect a technical improvement and notes the benefits of the invention over previous systems, noting [0006], [0024-0025], and [0104-0105] of the published specification. [0024] notes that a “problem recognized by the inventors is to detect the incident early enough to restore a smoot traffic flow, for example through advanced traveler information system of intelligent transport systems, like dynamic speed limits, lane allocations, or the like to avoid or at least reduce the building of a traffic jam due to an incident”. However, as per MPEP 2106.05(a), “the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.” The instant claim appears to be directed to an improvement in incident detection, but does not recite any steps which might improve traffic flow. As claimed, the invention appears to be directed to an improvement in performing data analysis for the purpose of incident detection. However, performing data analysis to detect an incident is an abstract idea. As was made clear in SAP America, Inc. v. InvestPic, LLC, an improvement in the realm of an abstract idea does not make a claim eligible. 

A properly claimed step of controlling traffic based on the incident detection would likely overcome the rejection under 35 USC 101, although Applicant is cautioned to ensure that any amendment has proper 112(a) support in the specification.

35 USC 103
Applicant’s arguments filed 01/18/2021 regarding the rejection under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 101
	Claims 1-5, 7-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-5, 7-14, 17, and 19-20 are directed to a method. Claims 15-16 are directed to a system comprising one or more hardware processors. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Claims 15-16 do not fall within one of the four statutory categories as described above.
	
	Step 2A, Prong 1

	
	Claim 1 recites
	a) providing at least two predictions of a parameter of the TOS by using for each prediction a different prediction procedure based on observations, (This step is a recitation of making predictions for numerical parameters using prediction procedures which encompass procedures such as ARIMA and Holt-Winters ETS, which are mathematical computations. This step is a recitation of a mathematical concept. Moreover, the procedure encompasses methods as simple as averaging or straight-line extrapolation, which are practical to perform in the human mind, perhaps using pen and paper. This step is a recitation of a mental process.)
	b) combining the at least two predictions to a prediction ensemble, (This step recites combining the two numbers determined in the previous step. The step encompasses simply averaging the two numbers together, which is both a mathematical concept and a mental process.)
	c) correcting the prediction ensemble based on an abnormal change of the system having occurred, wherein: the abnormal change is detected by monitoring distributions of deviations from the prediction ensemble, and the prediction ensemble is corrected by activating an update neuron upon the abnormal change being detected to change a prediction value of the prediction ensemble, and (The step of detecting the abnormal change appears to encompass, e.g., comparing the deviation distributions to a predetermined range, which is both a mental process and a mathematical concept. The step of correcting the prediction ensemble using the update neuron appears to be changing a particular value based on another value stored in memory, which is a recitation of a mathematical concept.)
	d) detecting an incident based on a result of step c). (This step appears to determine that an incident has taken place based on the result of the previous step. A person could practical determine that when an abnormality is detected, an incident has occurred.)


	Claim 2 recites at least the abstract idea identified above. Claim 2 further recites
	wherein, for detecting the abnormal change, a Page-Hinkley test is used as a cumulative variable defined as a cumulated difference between past observations and the mean of the past observations until the current moment.
	The Page-Hinkley test is a recitation of a mathematical concept. For example, it defines mathematical variables and computes a sum of differences between numerical observations and a mean of those observations. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 3 recites at least the abstract idea identified above. Claim 3 further recites
	wherein the distributions use an allowed change parameter  (ACP) representing a magnitude of an allowed change. 
	This limitation appears to recite an additional numerical parameter used in the abnormality detection, which is still a mathematical concept. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 4 recites at least the abstract idea identified above. Claim 4 further recites
	wherein, for each system parameter, a corresponding ACP is used. 
	This limitation appears to recite additional numerical parameters used in the abnormality detection, which is still a mathematical concept. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 5 recites at least the abstract idea identified above. 

	Claim 7 recites at least the abstract idea identified above. Claim 7 further recites
	wherein one prediction procedure is based on an Autoregressive Integrated Moving Average (ARIMA) and an other prediction method is based on a Holt-Winters Exponential Smoothing (ETS). 
	Both ARIMA models and Holt-Winters ETS are mathematical algorithms, so this is a recitation of a mathematical concept. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 8 recites at least the abstract idea identified above. Claim 8 further recites
	wherein the prediction ensemble is provided by weighted combining of results of the at least two different prediction procedures. 
	Computing a weighted combination of two or more numbers is both a mental process (perhaps using pen and paper) and a mathematical concept. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 9 recites at least the abstract idea identified above. 

	Claim 10 recites at least the abstract idea identified above. 

	Claim 11 recites at least the abstract idea identified above. Claim 11 further recites
	wherein step c) includes reinitializing monitoring distributions of deviations from the prediction ensemble. 
	This step includes resetting or reinitializing a distribution of deviations, which is a mathematical concept. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 12 recites at least the abstract idea identified above. Claim 12 further recites
	wherein a filtering is performed for the predictions resulting in a single zero one signal representing the incident.
	This step appears to be directed to determining based on the predictions that an incident has or has not occurred and representing this determination as a 0 or a 1. The determination of an incident is both a mental process and a mathematical concept as described above. Furthermore, coding this determination as a 0 or a 1 is practical to perform in the human mind and is a mental process. Moreover, determining a number based on one or more other numbers is a mathematical concept. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 13 recites at least the abstract idea identified above. Claim 13 further recites
	wherein the filtering is performed by comparing each of the predictions with a corresponding threshold and the incident is detected based on each of the predictions triggering the corresponding threshold.
	A person could practically compare predictions to a threshold and identify an incident based on the comparison (i.e., triggering) in the human mind, so this is a recitation of a mental process. Moreover, comparing one number to another is a recitation of a mathematical concept. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 14 recites at least the abstract idea identified above. Claim 14 further recites 
	wherein additionally a correlation threshold between the at least two predictions has to be triggered to detect the incident. 
	This limitation recites using a correlation threshold between predictions as a trigger for incident detection. Computing a correlation or correlation threshold is a mathematical concept. Determining whether or not a threshold is triggered is both a mathematical concept and a mental process as described above. Determining, based on a triggering of a threshold, that an incident has occurred is a recitation of a mental process as this is practical to perform in the human mind. Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 17 recites at least the abstract idea identified above. 


	
	Claim 19 recites at least the abstract idea identified above. Claim 19 further recites 
	wherein the update neuron reuses a learning rate as part of a most recent residual to add directly to the prediction value without updating neural network link weights.
	This step appears to specify that the change is made by adding a number to the prediction value where the number is computed using a learning rate which was previously used and a residual. This is a further recitation of a mathematical concept.

	Claim 20 recites at least the abstract idea identified above. Claim 20 further recites
	further comprising updating the learning rate in a case that the abnormal change is detected while the update neuron is activated.
	This step appears to be a recitation of changing a value used in the above-recited addition based on the update process being activated.

	Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claim 1 further recites
	A method for incident detection in a time-evolving system (TOS) comprising a plurality of objects moving in time and space along predefined paths, the method being performed by one or more processors using instructions stored in a memory, the method comprising:…an update neuron
	The recitation of the memory and computation device appear to be a high level recitation of generic computer equipment programmed to perform the abstract idea. The “update neuron” may encompass generic hardware and/or software which performs the claimed process. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Furthermore, the recitation of the TOS appears to be an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). The claim appears to be directed to a method for performing anomaly/abnormality detection. Anomaly or abnormality detection predates the existence of computers and a person may detect anomalies or abnormalities using the human mind, perhaps assisted by pen and paper in more complex environments. To the extent that the claim represents an improvement, it appears to be an improvement in anomaly or abnormality detection, which is itself an abstract idea. As noted in SAP America, Inc. v. Investpic, LLC, an improvement to an abstract idea is insufficient to render a claim eligible. 

	Claims 2-4 do not recite further additional elements which might integrate the abstract idea into a practical application

	Claim 5 further recites
	wherein the update neuron is a neuron of a Perceptron
	The perceptron is a high level recitation of a generic computer process which performs a function which was identified as an abstract idea. A high level recitation of generic computer equipment or processes does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

	Claims 7-8 do not recite further additional elements which might integrate the abstract idea into a practical application

	Claim 9 further recites
wherein the prediction ensemble is based on past observations within a certain time window, the time window sliding in time upon new observations.


	Claim 10 further recites
	wherein at least two different time windows having a different window size are used.
This limitation appears to be directed to identifying a particular type or source of data (i.e., windowed data including two window sizes) to be used in performing the abstract idea. This appears to be an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).

	Claims 11-14 do not recite further additional elements which might integrate the abstract idea into a practical application

	Claim 15 further recites
	A system for incident detection in a time-evolving system (TOS) comprising a plurality of objects moving in time and space along predefined paths, the system comprising one or more hardware processors which, alone or in combination, are configured to provide for execution of the following steps:

	Claim 16 further recites
	wherein the objects include cars and the predefined paths include streets of a city.
	This limitation appears to be directed to identifying a particular type or source of data (i.e., cars and city streets) to be used in performing the abstract idea. This appears to be an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).


	
	Claims 19-20 do not recite further additional elements which might integrate the abstract idea into a practical application.

	Step 2B
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Claims 1-5, 7-17 and 19-20 do not recite further additional elements which require analysis at Step 2B beyond that provided above at Step 2A, Prong 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Malhotra” (US 2016/0299938 A1) in view of “Huang” (Short-term Traffic Flow Forecasting Based on ARIMA-ANN), further in view of “Swearingen” (US 2010/0017049 A1). 

	Regarding claim 1, Malhotra teaches
	A method for incident detection in a time-evolving system (TOS) comprising a plurality of objects moving in time and space along predefined paths, the method being performed by one or more processors using instructions in a memory, the method comprising: (Abstract describes an anomaly detection system comprising a processor and memory storing instructions. [0003, 0031, 0043] indicate that anomaly detection monitors objects (plural) for unusual patterns and that the objects may include a vehicle which may be accelerating or braking. That is, the system may analyze a time evolving system involving objects moving in time and space along paths.)
	a) providing at least two* predictions of a parameter of the TOS by using … prediction procedure based on observations, ([0032] describes using RNN and LSTM architectures (both specific kinds of ANNs) to predict a current value (i.e., parameter) of a time series x^(t). *Malhotra is being interpreted as teaching a prediction of a parameter of the TOS using a first prediction procedure. See below for a second prediction procedure.)
	… an abnormal change of the system having occurred, wherein: the abnormal change is detected by monitoring distributions of deviations from the prediction ensemble, and …d) detecting an incident based on a result of step c). (Figure 5, step 506 shows a step of estimating one or more parameters. This step is described at [0050]. The parameters may be mu and sigma (described at [0038]) and these are estimated based on prediction errors (i.e,. the difference between the prediction described with respect to step a and the observed data), so the predictions are made based on observations. Malhotra is being interpreted as teaching a prediction using a first prediction procedure. See below for a second prediction procedure. Step 514 describes detecting an anomaly in an applied time-series (i.e., not the time series used to train/initialize the system). This step is described at [0050-0051]. In particular, the estimated parameters mu and sigma are used to determine a likelihood of observed data. When the likelihood is lower than a threshold tau, the system flags this observation as an anomaly (i.e., an “abnormal change”). A determination of an anomaly is understood to be a determination of an “incident”.)
	 Malhotra does not appear to explicitly teach
	a) providing at least two predictions of a system parameter of the TOS by using for each prediction a different prediction procedure based on observations, 
	b) combining the at least two predictions to a prediction ensemble,
	However, Huang teaches
	a) providing at least *two predictions of a system parameter of the TOS by using for each prediction a different prediction procedure based on observations,, (Abstract describes using an ensemble including an ARIMA model and ANN model for predicting traffic flows. The ARIMA model is described in section II, the ANN is described in section III and the hybrid is described in section IV. The prediction based on the ARIMA model may be understood to be a second prediction. The prediction made by the ANN taught by Huang may be considered a third prediction.)
	b) combining the at least two predictions to a prediction ensemble, (Section IV describes combining a first and second model to form a new prediction. This is shown in particular at equation (22).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Malhotra to use an ARIMA model in combination with a neural network as taught by Huang because the combination can improve forecasting accuracy as described by Huang in section VII. Conclusions.

	c) correcting the prediction ensemble based on an abnormal change of the system having occurred…the prediction ensemble is corrected by activating an update neuron upon the abnormal change being detected to directly change a prediction value of the prediction ensemble, and 
	However, Swearingen teaches
	c) correcting the prediction ensemble based on an abnormal change of the system having occurred…the prediction ensemble is corrected by activating an update neuron upon the abnormal change being detected to directly change a prediction value of the prediction ensemble, and (Abstract indicates that Swearingen is directed to analyzing vehicle state information. [0043-0046, 0051] indicates that parameters of the system are estimated and then a neural net correction factor is applied to correct the parameter. This accounts for unexpected responses (i.e., an abnormal change of the system) as described at [0044]. A neural net includes a plurality of neurons. An output neuron of the neural network may be interpreted as an update neuron since it is used to update/correct a value. Malhotra and Huang teach the prediction ensemble as described above. The output of the ensemble could be corrected using the neural network correction technique taught by Swearingen.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Malhotra and Huang to apply a neuronal correction as taught by Swearingen and described above because this allows the system to adapt to and detect vehicle performance degradation as described at [0044].

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Malhotra does not appear to explicitly teach, but Huang teaches
	wherein the prediction ensemble is provided by weighted combining of results of the at least two different prediction procedures. (Section IV describes combining a first and second model to form a new prediction. This is shown in particular at equation (22). The weights used in this example are both 1.)


	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Malhotra teaches
	wherein the prediction ensemble is based on past observations within a certain time window, the time window sliding in time upon new observations.  ([0029] describes using a time window to detect changes. A window means that the data considered slides in time to encompass a fixed number or amount of points as would be understood by a person of ordinary skill in the art.)

	Regarding claim 10, the rejection of claim 9 is incorporated herein. Malhotra teaches a first time window corresponding to the LSTM model as described above and at [0029]. Malhotra does not appear to explicitly teach a second time window, but Huang teaches
	wherein at least two different time windows having a different window size are used. (Huang, section II teaches an ARIMA model. This includes a fixed number of observations “p” which are considered in modeling the process. This may be seen in equation (1): the model uses the values for y_(t-1) through y_(t-p). That is, it uses the p most recent values for predicting the value at time t. That is, it uses a window of length p. As would be understood by a person of ordinary skill in the art, there is no reason why the windows for two entirely different models (i.e., the model taught by Malhotra and the model taught by Huang) would be the same.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 11, the rejection of claim 1 is incorporated herein. Malhotra does not appear to explicitly teach, but Huang teaches
	wherein step c) includes reinitializing monitoring distributions of deviations from the prediction ensemble. (Section I indicates that the models are updated (i.e., learned) in real-time to 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 15 is substantially similar to claim 1 and is rejected with the same rationale in view of Malhotra further teaching  
	A system for incident detection in a time - evolving system ( TOS ) comprising a plurality of objects moving in time and space along predefined paths , the system comprising one or more hardware processors which , alone or in combination , are configured to provide for execution of the following steps: (Abstract describes an anomaly detection system comprising a processor and memory. [0003, 0031, 0043] indicate that anomaly detection monitors objects (plural) for unusual patterns and that the objects may include a vehicle which may be accelerating or braking. That is, the system may analyze a time evolving system involving objects moving in time and space along paths.)

	Regarding claim 16, the rejection of claim 15 is incorporated herein. Furthermore, Malhotra teaches
	wherein the objects include cars and (Abstract describes an anomaly detection system comprising a processor and memory. [0003, 0031, 0043] indicate that anomaly detection monitors objects (plural) for unusual patterns and that the objects may include a vehicle which may be accelerating or braking. That is, the system may analyze a time evolving system involving objects moving in time and space along paths.)
	Malhotra does not appear to explicitly teach, but Huang teaches
	the predefined paths include streets of a city , (Abstract describes performing traffic prediction. Section VI. Empirical Results make it clear that this is for a section of highway in Shanghai (i.e., a street of a city).)


	Claim 17 is substantially similar to claim 16 and is rejected with the same rationale in view of the rejection of claim 1.

	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over “Malhotra” (US 2016/0299938 A1) in view of “Huang” (Short-term Traffic Flow Forecasting Based on ARIMA-ANN), further in view of “Swearingen” (US 2010/0017049 A1), further in view of “Sebastiao” (A study on change detection methods).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Malhotra and Huang does not appear to explicitly teach, but Sebastiao teaches
	wherein, for detecting the abnormal change, a Page-Hinkley test is used as a cumulative variable defined as a cumulated difference between past observations and the mean of the past observations until the current moment. (Section 3.4 describes the Page-Hinkley test for detecting changes in the normal behavior of a process (i.e., detecting abnormal behavior). The section provides technical details of the test including the cumulative variable defined as accumulated difference between past observations and the mean of past observations until a current moment. Section 3.4. also describes using the parameter delta corresponding to the magnitude of changes that are allowed (i.e., an allowed change parameter.))
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Malhotra and Huang to use the Page-Hinkley Test (PHT) because it is appropriate to detect changes in drift scenarios (i.e., scenarios in which the underlying process may be changing) and because it uses less time and memory than other methods as described by Sebastiao in section 5 Conclusions and Further Research on page 362.

	Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Malhotra and Huang does not appear to explicitly teach, but Sebastiao teaches
	wherein the distributions use an allowed change parameter (ACP) representing a magnitude of an allowed change. (Section 3.4 describes the Page-Hinkley test for detecting changes in the normal behavior of a process (i.e., detecting abnormal behavior). The section provides technical details of the test including the cumulative variable defined as accumulated difference between past observations and the mean of past observations until a current moment. Section 3.4. also describes using the parameter delta corresponding to the magnitude of changes that are allowed (i.e., an allowed change parameter.))
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

	Regarding claim 4, the rejection of claim 3 is incorporated herein. The combination of Malhotra and Huang does not appear to explicitly teach, but Sebastiao teaches
	wherein, for each system parameter, a corresponding ACP is used. (Section 3.4 describes the Page-Hinkley test for detecting changes in the normal behavior of a process (i.e., detecting abnormal behavior). The section provides technical details of the test including the cumulative variable defined as accumulated difference between past observations and the mean of past observations until a current moment. Section 3.4. also describes using the parameter delta corresponding to the magnitude of changes that are allowed (i.e., an allowed change parameter.) Since the magnitude delta is compared to the difference between x and xbar, a person of ordinary skill in the art would recognize that the allowed change parameter is dependent on the system parameter being tracked.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2. Moreover, a person would be motivated to use different allowed change .

	Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over “Malhotra” (US 2016/0299938 A1) in view of “Huang” (Short-term Traffic Flow Forecasting Based on ARIMA-ANN), further in view of “Swearingen” (US 2010/0017049 A1), further in view of “Friedman” (Elements of Statistical Learning – Chapter 11).

	Regarding claim 5, the rejection of claim 1 is incorporated herein. The combination of Malhotra, Huang and Swearingen does not appear to explicitly teach, but Friedman teaches
	wherein the update neuron is a neuron of a Perceptron. (Section 11.3, starting page 392, provides an explanation of the particular type of neural network which is called a perceptron.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use a perceptron neuron as taught by Friedman because this is the most common form of neuron used in a neural network as described by the first paragraph of section 11.3 of Friedman.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. The combination of Malhotra, Huang and Swearingen does not appear to explicitly teach, but Friedman teaches
	wherein the update neuron uses a delta rule procedure based on a back propagation procedure for feed-forward neural networks to change the prediction value of the prediction ensemble using a most recent residual. (Section 11.4 describes fitting neural networks using back propagation. This is the delta-rule procedure as described in the first paragraph of page 397. This is for the feed-forward neural networks described in section 11.3. See Figure 11.2. caption. Equations (11.13)-(11.15) and explanatory text describe the backpropagation algorithm. This is performed using the “errors”, which is another term for the residuals.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Malhotra, Huang and .

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Malhotra” (US 2016/0299938 A1) in view of “Huang” (Short-term Traffic Flow Forecasting Based on ARIMA-ANN), further in view of “Swearingen” (US 2010/0017049 A1), further in view of “Ghosh” (Time-Series Modeling For Forecasting Vehicular Traffic Flow in Dublin).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Malhotra does not appear to explicitly teach, but Huang teaches
	wherein one prediction procedure is based on an Autoregressive Integrated Moving Average (ARIMA) and (Abstract describes using an ensemble including an ARIMA model and ANN model for predicting traffic flows. The ARIMA model is described in section II, the ANN is described in section III and the hybrid is described in section IV. The prediction based on the ARIMA model may be understood to be a second prediction.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Malhotra, Huang and Swearingen does not appear to explicitly teach, but Ghosh teaches
	an other prediction method is based on a Holt-Winters Exponential Smoothing (ETS). (Abstract describes performing traffic prediction using Holt-Winters Exponential Smoothing. This is described in detail in section 4.2. In the combination with Malhotra, Huang and Lin, it is understood that a Holt-Winters Exponential Smoothing model may be used in addition to or in place of one of the models in the ensemble taught by Huang.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Malhotra, Huang and .

	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Malhotra” (US 2016/0299938 A1) in view of “Huang” (Short-term Traffic Flow Forecasting Based on ARIMA-ANN), further in view of “Swearingen” (US 2010/0017049 A1), further in view of “Ben Simhon” (US 2016/0210556 A1)

	Regarding claim 12, the rejection of claim 1 is incorporated herein. The combination of Malhotra, Huang and Lin does not appear to explicitly teach, but Ben Simhon teaches
	wherein a filtering is performed for the predictions resulting in a single zero one signal representing the incident. ([0128-0129] describe identifying outliers in a time series and coding an anomaly with a 1 and an outlier with a 0.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Malhotra, Huang and Swearingen to code the time series as taught by Ben Simhon because this provides a numerical time series which may be further analyzed with numerical techniques as would be understood by a person of ordinary skill in the art.

	Regarding claim 13, the rejection of claim 12 is incorporated herein. Furthermore, Malhotra teaches
	comparing each of the predictions with a corresponding threshold and the incident is detected based on each of the predictions triggering the corresponding threshold. (Figure 5, step 506 shows a step of estimating one or more parameters. This step is described at [0050]. The parameters may be mu and sigma (described at [0038]) and these are estimated based on prediction errors (i.e,. the difference between the prediction described with respect to step a and the observed data), so the predictions are made based on observations. Malhotra is being interpreted as teaching a prediction of both of these parameters using a first prediction procedure. See below for a second prediction procedure. 
	The combination of Malhotra, Huang and Swearingen does not appear to explicitly teach the filtered time series, but Ben Simhon teaches
	wherein the filtering is performed by ([0128-0129] describe identifying outliers in a time series and coding an anomaly with a 1 and an outlier with a 0.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 12.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Malhotra” (US 2016/0299938 A1) in view of “Huang” (Short-term Traffic Flow Forecasting Based on ARIMA-ANN), further in view of “Swearingen” (US 2010/0017049 A1) further in view of “Ben Simhon” (US 2016/0210556 A1), further in view of “Sagha” (On-line anomaly detection and resilience in classifier ensembles).
	
	Regarding claim 14, the rejection of claim 13 is incorporated herein. The combination of Malhotra, Huang, Swearingen and Ben Simhon does not appear to explicitly teach, but Sagha teaches
	wherein additionally a correlation threshold between the at least two predictions has to be triggered to detect the incident. (Abstract and Section 3.1. describes performing distance based anomaly detection in an ensemble setting in which a correlation/covariance matrix between predictions from various models in the ensemble is computed and an anomaly is detected based on the correlation/covariance triggering a threshold.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to identify anomalies based on a correlation between models as taught by Sagha because this approach .

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Malhotra” (US 2016/0299938 A1) in view of “Huang” (Short-term Traffic Flow Forecasting Based on ARIMA-ANN), further in view of “Swearingen” (US 2010/0017049 A1), further in view of “Nassar” (An Approximately Bayesian Delta-Rule Model Explains the Dynamics of Belief Updating in a Changing Environment).

	Regarding claim 19, the rejection of claim 1 is incorporated herein. The combination of Malhotra, Huang and Swearingen does not appear to explicitly teach, but Nassar teaches
	wherein the update neuron reuses a learning rate as part of a most recent residual to add directly to the prediction value without updating neural network link weights. (Abstract describes updating a parameter value (i.e., a belief) using update rules. The general form of the delta rule is described in the Introduction, especially with respect to equation (1). The particular approach taken in the reference is described in the “Materials and Methods” section. In particular, the update rule is described on page 12368. Equation (19) shows an equation for updating the value of a parameter mu. It is updated using delta_t the iteration t prediction error, which is another name for the residual. The learning rate is alpha_t, which is unchanged (i.e., reused) provided r_t and Omega_t are unchanged as may be seen in equation (21). No neural network link weights are updated in this process.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Malhotra, Huang and Swearingen to use the update rule taught by Nassar as described above because the delta rule is common and effective as described by Nassar in the first paragraph of the introduction. 

	Regarding claim 20, the rejection of claim 19 is incorporated herein. The combination of Malhotra, Huang and Swearingen does not appear to explicitly teach, but Nassar teaches
further comprising updating the learning rate in a case that the abnormal change is detected while the update neuron is activated. (In the context of the delta rule described above regarding claim 19, the learning rate alpha shown in equation (1) and equation(19) may change as a function of time. The value of alpha may change while the delta rule is being used (i.e., while the update neuron is activated).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 19. Moreover, It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use an adaptive step size because it allows for rapid adaptation to a new environment as described in the first paragraph of the introduction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121